OPINION OF THE COURT
Per Curiam.
Section 468-a of the Judiciary Law requires every resident and nonresident attorney admitted to practice in the State of New York to file a biennial registration statement with the administrative office of the courts. A biennial registration fee must be paid at the time the statement is filed. This registration statement, which is mailed every two years by the Office of Court Administration to every attorney so admitted, must be timely filed and the fee paid regardless of whether the attorney is actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to the Chief Administrator of the Courts that they have retired from the practice of law are exempt from paying the registration fee at the time the statement is filed. Subdivision (5) of the statute provides further that “ [n] oncompliance by an attorney with the provisions of this section and the rules promulgated hereunder shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division of the supreme court for disciplinary action.”
Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an order suspending from the practice of law certain attorneys (whose last name begins with the letters E through K) who are in violation of the statute, in that they have failed to file the registration statement and pay the registration fee for one or more registration periods after due purported notification. This is the second in a series of motions to suspend attorneys who have failed to file biennial registration statements with the Office of Court Administration. The first petition to suspend noncompliant attorneys whose last *3names began with letters A through D was granted by order of this Court entered October 12, 2006 (36 AD3d 34 [2006]). This Court has previously held that failure to register or reregister and pay the biennial registration fee constitutes professional misconduct warranting discipline (see Matter of Pierini, 21 AD3d 42 [2005]). Between 1997 and 1999 this Court granted similar motions and suspended attorneys en masse for such failure to register or reregister and pay the registration fee pursuant to Judiciary Law § 468-a (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 257 AD2d 127 [1999]).
The attorneys in question have been duly notified of their noncompliance and given an opportunity to cure their default. The Office of Court Administration mailed each of the defaulting attorneys a biennial registration form to their last known home address, a second notice to their last known business address, and a final notice to their home address. Attorneys who remained in default following these three notices were referred to the Disciplinary Committee, which mailed a notice to the subject attorney that failure to register and pay past registration fees within 30 days would constitute grounds for an imminent suspension motion. More than 30 days after the deadline, a list of approximately 820 defaulting attorneys was compiled by OCA and forwarded to the Committee. The Committee then filed its motion for service by publication of the notice of petition to suspend.
Pursuant to the order of this Court entered August 16, 2007, which provided for service of the suspension motion by publication in the New York Law Journal for five consecutive days, a list of the defaulting attorneys along with their last known business addresses was so published commencing October 5, 2007. A notice was also posted on the Court’s Web site.
The 736 attorneys who remain in noncompliance with Judiciary Law § 468-a despite the notification process described above are the subject of the Committee’s instant motion for suspension.
There is no opposition to the instant motion.
Accordingly, due to the continued failure to comply with the statute, petitioner’s motion to suspend such attorneys shall be granted to the extent of suspending those attorneys whose names are enumerated in the attached schedule from the practice of law in the State of New York, effective 30 days from the date of this order, until further order of this Court.
*4Mazzarelli, J.P., Saxe, Friedman, Nardelli and Williams, JJ., concur.
Attorneys whose names are enumerated in the schedule attached to the opinion per curiam suspended from the practice of law in the State of New York, effective March 6, 2008, and until the further order of this Court, as indicated.
NAME LAST REGISTERED ADDRESS OATH DATE DEPT. Earp, Brian David Baker & McKenzie P0 Box 4288 Riyadh, Saudi Arabia 09/24/1985 1 Easman, Lauren R. 565 N Grant St Hinsdale, IL 60521 03/25/1991 1 Eastin, Lisa A. 525 Brier St Kenilworth, IL 60043 12/01/1980 1 Eastman, Wayne National Labor Relations Board Peter Rodino Building Broad St Newark, NJ 07102 04/12/1982 1 Eaton, Sylvester S. 139 W 74th St New York, NY 10023 03/22/1954 1 Egan, James C/O Selingman & Seligman 485 Madison Ave New York, NY 10174 09/13/1977 3 Egan, Jerome William 1240 Dale Avenue #35 Mountain View, CA 94040 06/03/1996 1 Ehmke, Sabine H. C/O Rechtsanwaltsburo Jager Reinhold Schluterstr 6 D-2000 Hamburg 13, Germany 08/20/1985 1 Ehrich, Perez Clay Dorsey & Whitney LLP 250 Park Avenue New York, NY 10177 03/24/1969 1 Ehrlich, Devri Anne Pricewaterhouse Coopers One Sylvan Way Parsippany, NJ 07054 10/26/1998 1 Ehrlich, Leslie S. AGS Information Services Inc 1139 Spruce Drive Mountainside, NJ 07092 07/07/1981 1 Ehrlich, Stuart The Conway Organization One Penn Plaza 38th FI New York, NY 10119 04/12/1989 2 Eichler, Peter Morton Jeffer Mangels Butler & Wamaro 2121 Avenue of the Stars Los Angeles, CA 90067 10/18/1961 1 Eisen, David Andrew Siegel Mandell & Davidson PC One Astor Plaza 1515 Broadway 43rd Floor New York, NY 10036 03/27/1991 2
*5[[Image here]]
*6[[Image here]]
*7[[Image here]]
*8[[Image here]]
*9[[Image here]]
*10[[Image here]]
*11[[Image here]]
*12[[Image here]]
*13[[Image here]]
*14[[Image here]]
*15[[Image here]]
*16[[Image here]]
*17[[Image here]]
*18[[Image here]]
*19[[Image here]]
*20[[Image here]]
*21[[Image here]]
*22[[Image here]]
*23[[Image here]]
*24[[Image here]]
*25[[Image here]]
*26[[Image here]]
*27[[Image here]]
*28[[Image here]]
*29[[Image here]]
*30[[Image here]]
*31[[Image here]]
*32[[Image here]]
*33[[Image here]]
*34[[Image here]]
*35[[Image here]]
*36[[Image here]]
*37[[Image here]]
*38[[Image here]]
*39[[Image here]]
*40[[Image here]]
*41[[Image here]]
*42[[Image here]]
*43[[Image here]]
*44[[Image here]]
*45[[Image here]]
*46[[Image here]]